Exhibit 10.2.2

BUTTE COMMUNITY BANK

SALARY CONTINUATION AGREEMENT

This Salary Continuation Agreement (Agreement) is entered into by and between
Butte Community Bank, a wholly owned subsidiary of Community Valley Bancorp
(collectively Bank), located in Chico, California and Keith Robbins (Employee),
to be effective as of the date last written below.

RECITALS

A.                                   The Bank has employed the Employee as the
President and Chief Executive Officer since 1990.

B.                                     The Bank desires to continue to employ
the Employee as its President and Chief Executive Officer.

C.                                     In order to encourage the Employee to
remain in the employ of the Bank, the Bank is willing to provide salary
continuation benefits to the Employee, as provided in a series of salary
continuation agreements between the parties.

D.                                    Section 885 of the American Jobs Creation
Act of 2004 amended the Internal Revenue Code (Code) to add section 409A
implementing detailed rules regarding deferred compensation.  The Treasury
Department subsequently issued Notice 2005-1 providing transitional guidance for
bringing deferred compensation plans into compliance with Code section 409A.

E.                                      Notice 2005-1 announced that a deferred
compensation plan subject to Code section 409A must be operated in good faith
compliance with the provisions of Code section 409A and Notice 2005-1 during the
2005 calendar year.

F.                                      Proposed Treasury regulations were
issued with a proposed effective date of January 1, 2007, extending the good
faith compliance period through December 31, 2006.

G.                                     Pursuant to the Treasury Regulations and
other published IRS guidance, benefits vested under the salary continuation
agreement between the Bank and the Employee, dated September 21, 2004
(Grandfathered Agreement) is eligible for, and shall receive, grandfather
treatment such that the terms of the agreement in effect on October 3, 2004,
shall (i) remain in full force and effect, and (ii) govern all benefits vested
as of December 31, 2004.  The Grandfathered Agreement shall remain in full force
and effect, and this Agreement shall in no way be construed to limit, replace or
abridge benefits payable thereunder.


--------------------------------------------------------------------------------


H.                                    The parties acknowledge benefits not
vested on December 31, 2004, and all amounts deferred after that date are
covered by the requirements of Code section 409A and the guidance issued
thereunder.

I.                                         The Bank adopts this Agreement,
effective January 1, 2006, in good faith compliance with the requirements of
Code section 409A and the guidance issued thereunder. Its terms apply only to
those benefits not vested as of December 31, 2004, and other amounts deferred
after that date.

Accordingly, the following Agreement is adopted.

AGREEMENT

In consideration of the promises and mutual covenants contained herein, the Bank
and the Employee agree as follows:


ARTICLE 1.  GENERAL


1.01.        PURPOSE.

The purpose of this Agreement is to provide for the payment of deferred
compensation benefits after the Employee’s Termination of Employment, provided
that the conditions set forth in this Agreement are satisfied.  The Board of
Directors of the Bank (Board) has determined that the overall compensation paid
to the Employee under this Agreement and the other compensation arrangements
provided to the Employee by the Bank is reasonable compensation for the services
rendered and to be rendered to the Bank by the Employee in view of such services
and compensation paid by other employers to employees in similar circumstances.

Neither this Agreement nor any modifications hereof, nor the payment of any
benefits hereunder shall be construed as a modification of any other deferred
compensation arrangement maintained by the Bank, or to limit, replace or abridge
benefits payable thereunder, including, but not limited to the Grandfathered
Agreement which  remains in full force and effect.


1.02.        INCOME TAX STATUS.

The Agreement is intended to be an unfunded, nonqualified deferred compensation
and death benefit plan that is governed by Code sections 61, 83, 402(b),
404(a)(5), 409A and 451, such that neither the Employee nor the Employee’s
Beneficiary(ies) will have any taxable income by virtue of the operation of the
constructive receipt doctrine earlier than the first taxable year in which the
deferred compensation benefits under the Agreement are paid.


--------------------------------------------------------------------------------



1.03.        ERISA STATUS.

This Agreement is intended to qualify as an unfunded plan of deferred
compensation that is maintained by an employer primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” as those terms are defined under the provisions of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).  The
Employee is responsible for the management, growth and protection of the
business of the Bank.  The Employee is fully advised of the Bank’s financial
status and has had substantial input in the negotiation and design of this
benefit arrangement.  It is understood that the amounts payable to the Employee
under this Agreement are strictly from the general assets of the Bank and that
the Employee has no greater rights to the general assets of the Bank than any
other unsecured general creditor.  Similarly, the Bank may, in its sole and
absolute discretion, establish a “rabbi trust” as a means of setting aside a
portion of its general assets for the payment of benefits under this Agreement. 
However, the Bank shall be under no obligation to establish such a trust, nor
shall the Bank establish such a trust if its establishment or existence would in
any way cause this Agreement to be construed as anything other than an unfunded
plan of deferred compensation under ERISA.  For purposes of ERISA, the Bank
shall be the named fiduciary and administrator under this Agreement.


1.04.        LIMITATION OF RIGHTS.

Neither this Agreement, nor any modifications hereof, nor the payment of any
benefits hereunder shall be construed as an employment contract, nor as giving
to the Employee any right to be employed by the Bank, nor as modifying the terms
of any employment contract between the Employee and the Bank.


1.05.        OTHER AGREEMENTS.

Nothing contained in this Agreement shall affect any right which the Employee
may otherwise have to participate in any other plan of deferred compensation
that the Bank may now or hereafter maintain for the benefit of its employees. 
Any deferred compensation payable under this Agreement shall not be deemed
salary or other compensation to the Employee for the purpose of computing
benefits to which the Employee may be entitled under any pension plan or other
arrangement of the Bank maintained for the benefit of its employees.


--------------------------------------------------------------------------------



ARTICLE 2.  GENERAL DEFINITIONS


2.01.        ACCOUNT.

“Account” means the book reserve account established and maintained for the
Employee under the Agreement.  Each Employee’s Account shall be divided into the
following sub accounts:

A.                                   The book reserve account maintained by the
Bank with respect to the Employee’s participation hereunder that is (i) not
subject to Code section 409A, and (ii) governed by the terms of the agreement
dated September 21, 2004 as those terms existed on October 3, 2004 (Pre-409A
Account); and

B.                                     The book reserve account maintained by
the Bank with respect to the Employee’s participation hereunder that is
(i) subject to Code section 409A, and (ii) governed by the terms of this
Agreement (409A Account).


2.02.        BENEFICIARY.

“Beneficiary” means the person or persons entitled to receive benefits under the
Agreement in the event of the death of the Employee, as designated by the
Employee on such form as is acceptable to and filed with the Bank, as set forth
in the Beneficiary Designations paragraph, below.


2.03.        CAUSE.

“Cause” means the Bank shall have the right to terminate this Agreement for any
of the following reasons by serving written notice upon the Employee:

A.                                   Gross negligence or gross neglect of duties
to the Bank;

B.                                     Commission of a felony or of a gross
misdemeanor involving moral turpitude involving the Employee’s employment by the
Bank; or

C.                                     Fraud, disloyalty, dishonesty or willful
violation of any law or significant Bank policy committed in connection with the
Employee’s employment and resulting in an adverse effect on the Bank.


--------------------------------------------------------------------------------



2.04.        CODE.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.  Reference to any provision of the Code includes reference to any
comparable or succeeding provisions of any legislation that amends, supplements
or replaces such provision.


2.05.        ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, Public Law
93-406, enacted September 2, 1974, as amended.


2.06.        NORMAL RETIREMENT AGE.

“Normal Retirement Age” means age sixty-five (65).


2.07.        TERMINATION OF EMPLOYMENT.

“Termination of Employment” means that the Employee ceases to be employed as a
common law employee of the Bank for any reason whatsoever.  For purposes of this
Agreement, if there is a dispute over the employment status of the Employee or
the date of the Employee’s Termination of Employment, the Bank shall have the
sole and absolute right to resolve this issue for purposes of this Agreement.  A
Termination of Employment will not occur if the Employee is on a leave of
absence approved by the Bank or for periods of military service for which
employment rights are prescribed by USERRA.  Notwithstanding the foregoing, if
the Employee does not return to active employment with the Bank within thirty
(30) days following the end of the leave of absence, or such longer period as
may be prescribed by law, the Employee’s Termination of Employment shall be
deemed to have occurred as of the date when the Employee’s leave of absence
began unless such failure to return was the result of the Employee’s death.


2.08.        USERRA.

“USERRA” means the Uniformed Services Employment and Reemployment Rights Act of
1994, as it may be amended from time to time.


ARTICLE 3.  BENEFITS


3.01.        NORMAL RETIREMENT BENEFIT.

Subject to the provisions of the Entitlement paragraph, below, if the


--------------------------------------------------------------------------------


Employee’s Termination of Employment occurs on or after attainment of the
Employee’s Normal Retirement Age, the benefit payable to the Employee under this
Agreement shall be the Annual Benefit as defined in paragraph 3.01.A., below,
payable for a period of twenty (20) years.  After payment commences, each year
the amount of the Annual Benefit shall increase three percent (3%) over the
prior year’s benefit, as a cost of living adjustment.  The benefit shall be
payable on the first day of each month, in two hundred forty (240) installments
or until the death of the Employee, whichever is later, commencing on the first
day of the month following the Employee’s Termination of Employment.  However,
in the event that (i) the Employee is a “key employee” (as defined in Code
section 416(i)), and (ii) the Bank is a publicly traded corporation, the payment
of benefits shall commence on the first day of the seventh month following the
Termination of Employment date.

A.                                   Annual Benefit.

“Annual Benefit” means the deferred compensation benefit payable under this
Agreement, according to the following schedule:

Termination of Employment Date

 

Annual Benefit

 

After 2-13-2008 and on or before 2-13-2009

 

$

6,250

 

After 2-13-2009 and on or before 2-13-2010

 

$

12,500

 

After 2-13-2010 and on or before 2-13-2011

 

$

18,750

 

After 2-13-2011

 

$

25,000

 

 


3.02.        DEATH BENEFIT.

A.                                   Death Before Termination Of Employment.

If the Employee dies prior to the Employee’s Termination of Employment, the
deferred compensation benefit payable under this Agreement to the Employee’s
Beneficiary shall be the Annual Benefit as defined in paragraph 3.01.A, payable
for a period of twenty (20) years.  After payment commences, each year the
amount of the Annual Benefit shall increase three percent (3%) over the prior
year’s benefit as a cost of living adjustment.  The benefit shall be payable in
two hundred forty (240) monthly installments on the first day of each month,
commencing with the month following the Employee’s death.  If the Employee’s
Beneficiary dies prior to receiving all such payments, then any remaining
payments shall be paid to the Beneficiary’s estate.


--------------------------------------------------------------------------------


B.                                     Death During Benefit Period.

If the Employee dies after the benefit payments have commenced under this
Agreement but before the Employee has received all such payments to which the
Employee is entitled, the Bank shall pay such remaining benefits to the
Employee’s Beneficiary at the same times and in the same amounts that would have
been paid to the Employee, had the Employee survived to receive two hundred
forty (240) monthly installments.  If the Employee’s Beneficiary dies prior to
receiving all such payments, then any remaining payments shall be paid to the
Beneficiary’s estate.

C.                                     Death Before Benefit Period.

If the Employee becomes entitled to benefits under this Agreement, but the
Employee dies before the commencement of such benefit payments, the Bank shall
pay such benefits to the Employee’s Beneficiary at the same times and in the
same amounts that would have been paid to the Employee had the Employee survived
to receive two hundred forty (240) monthly installments.  This benefit shall be
payable, on the first day of each month, commencing with the month following the
Employee’s death.  If the Employee’s Beneficiary dies prior to receiving all
such payments, then any remaining payments shall be paid to the Beneficiary’s
estate.

D.                                    Beneficiary Designations.

The Employee shall notify the Bank of the name, date of birth and current
address of the Employee’s designated Beneficiary and when any change in the
address of the Employee’s designated Beneficiary occurs.  The Employee shall
have the right, at any time, to revoke such designation or to substitute another
such Beneficiary without the consent of any person.  However, Beneficiary
designations will be effective only if signed by the Employee and accepted by
the Bank during the Employee’s lifetime.  If the Employee’s Beneficiary on file
with the Bank is the Employee’s spouse and the Employee’s marriage to such
spouse is subsequently dissolved, other than by the Employee’s death, such
Beneficiary designation shall be deemed automatically revoked.  If, upon the
death of the Employee, there is no valid Beneficiary designation on file with
the Bank or the Employee’s Beneficiary has predeceased the Employee, the
Employee’s surviving spouse, or if there is none, the Employee’s estate, shall
be the Employee’s Beneficiary.


--------------------------------------------------------------------------------



3.03.        BENEFIT ENHANCEMENTS.

The Board may, in its sole and absolute discretion, increase the amount of the
benefit payments to the Employee or the Employee’s Beneficiary under this
Agreement commencing any time, and from time to time, effective on or after the
first anniversary of the first benefit payment under this Agreement.


3.04.        ENTITLEMENT.

A.                                   Excess Parachute Payments.

Notwithstanding any provision of this Agreement to the contrary, the Bank shall
not pay any benefit under this Agreement to the extent the benefit would be an
excess parachute payment under section 280G of the Code.  If any portion of the
amounts payable to the Employee under this Agreement, either alone or together
with other payments or benefits, that are contingent on a “change of control”
would constitute “excess parachute payments” subject to the excise tax imposed
by Code section 4999 (or similar tax and/or assessments), then, in the Bank’s
discretion, any of the excess parachute payments payable under this Agreement or
otherwise, shall be reduced to an amount equal to two hundred ninety-nine
percent (299%) of the Employee’s “base amount.”

Any determination required under this paragraph shall be made in writing by the
Bank’s independent public accountants   (Accountants) immediately prior to a
Change of Control.  The Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Code sections 280G and
4999.  The Bank shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated herein.  The terms “change of
control,” “excess parachute payments” and “base amount” are defined in Code
section 280G and Treasury regulations section 1.280G-1.  This paragraph shall
apply and be interpreted in accordance with Code section 280G and the Treasury
regulations promulgated thereunder effective January 1, 2004, or the Treasury
regulations then in effect.

B.                                     Termination For Cause.

Notwithstanding any provision of this Agreement to the contrary, no benefit
shall be payable under this Agreement to any person if the Employee’s
Termination of Employment is for Cause.


--------------------------------------------------------------------------------


C.                                     Competition After Termination Of
Employment.

Notwithstanding any provision of this Agreement to the contrary, except in the
event of the Employee’s Termination of Employment because of a Change of
Control, if the Board, in its sole and absolute discretion, determines that the
Employee has, at any time, violated the following non-competition provisions,
then no benefits (or no further benefits if benefit payments have commenced)
shall be payable under this Agreement to any person.

1.                                       In the course of the Employee’s
employment with the Bank, the Employee will have access to trade secrets,
confidential information, confidential forms, records, data, specifications,
plans, processes and ideas owned by the Bank or provided to the Bank in a
confidential manner by the person supplying such information to the Bank.  The
Employee shall not, without the prior written consent of the Bank, directly or
indirectly, disclose or use any such information, except as required in the
course of the Employee’s employment by the Bank.

2.                                       During the Employee’s employment with
the Bank and for two (2) years following the Employee’s Termination of
Employment, the Employee shall not, without the prior written consent of the
Bank, engage in, become interested in, directly or indirectly, as a sole
proprietor, as a partner in a partnership, as a member of a limited liability
company, or as a substantial shareholder in a corporation, or become associated
with, in the capacity of employee, director, officer, principal, agent, trustee
or in any other capacity whatsoever, any enterprise conducted in the trading
area (a fifty (50) mile radius) of the business of the Bank, which enterprise
is, or may deemed to be, competitive with any business carried on by the Bank as
of the date of the Employee’s Termination of Employment.

3.                                       During the Employee’s employment with
the Bank and for two (2) years following the Employee’s Termination of
Employment, the Employee shall not, without the prior written consent of the
Bank, directly or indirectly, induce or influence, or seek to induce or
influence, any person who is engaged, as an employee, agent, independent
contractor or otherwise, by the Bank, to terminate such person’s engagement by
the Bank.


--------------------------------------------------------------------------------


4.                                       The Employee shall not commit, cause to
be committed, or permit to be committed, any act which may be held under the
laws of the state of California to constitute unfair competition.

D.                                    Suicide Or Misstatement.

Notwithstanding any provision of this Agreement to the contrary, no benefit
shall be payable under this Agreement to any person if the Employee commits
suicide within two (2) years after the date of this Agreement or if the Employee
has made any material misstatement of fact on any application for life insurance
purchased by the Bank.


3.05.        SOURCE OF BENEFITS.

A.                                   All benefits payable pursuant to this
Agreement shall be paid from the general assets of the Bank. The Bank is not
obligated to segregate any of its assets in connection with the Agreement
benefits, nor to fund or otherwise secure its obligation to pay such benefits.

B.                                     If the Bank elects to provide for the
payment of its obligations hereunder through (i) the purchase of any contract of
insurance, (ii) any investment product, (iii) the establishment of a trust, or
(iv) otherwise, neither the Employee nor any Beneficiary who acquires a right to
receive payments hereunder shall have rights or interest in any such contract,
product, trust or other arrangement greater than those of an unsecured general
creditor of the Bank.

C.                                     All amounts of compensation deferred
under the Agreement, all property and rights purchased with such amounts, and
all income attributable to such amount, property or rights, shall remain, until
made available to the Employee or the Employee’s Beneficiary, solely the
property and rights of the Bank, without regard to the provision of benefits
under the Agreement and subject only to the claims of the general creditors of
the Bank.


3.06.        REPAYMENT OF OVERPAYMENT OF BENEFITS.

By accepting payment(s) under this Agreement, the Employee or the Employee’s
Beneficiary receiving the payment agrees that, in the event of overpayment, the
Employee or the Employee’s Beneficiary will promptly repay the amount of
overpayment without interest; provided that, if the Employee or the Employee’s
Beneficiary has not repaid the overpayment within thirty (30) days after notice,
the Employee or the Employee’s Beneficiary will also pay an amount equal to
simple interest at the rate


--------------------------------------------------------------------------------


determined by the Bank on the unpaid amount from the date of overpayment to the
date of repayment and, in addition, will pay all legal fees, court costs and the
reasonable time value of the Bank, or any of its employees or agents, related to
the collection of such overpayment.


3.07.        RECOVERY OF ESTATE TAXES.

If the Employee’s gross estate, for federal estate tax purposes, includes any
amount determined by reference to and on account of this Agreement, and if the
Beneficiary is other than the Employee’s estate, then the Employee’s estate
shall be entitled to recover from the Beneficiary receiving such benefit under
the terms of this Agreement an amount by which the total estate tax due by the
Employee’s estate, exceeds the total estate tax which would have been payable if
the value of such benefit had not been included in the Employee’s gross estate. 
If there is more than one person receiving such benefit, the right of recovery
shall be against each such person.  In the event the Beneficiary has a liability
hereunder, the Beneficiary may petition the Bank for a lump sum payment in an
amount not to exceed the Beneficiary’s liability hereunder.


3.08.        WITHHOLDING.

The Bank may withhold from any benefit payable under the Agreement all federal,
state or local taxes that may be required to be withheld pursuant to applicable
law.


3.09.        PAYMENTS TO INCAPACITATED INDIVIDUALS.

If a benefit is payable to a minor, to a person declared incapacitated, or to a
person incapable of handling the disposition of his or her property, the Bank
may make all benefit distributions to the person(s) or institution(s) which are
providing for the care and maintenance of the distributee, and continue to make
distributions to them until a duly appointed legal representative of the
distributee makes a claim for the payment.  If a valid claim is made by a duly
appointed legal representative of the distributee, the Bank shall pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incapacitated person or incapable person.  The Bank may
require proof of incapacity, minority or guardianship as it may deem appropriate
prior to distribution of the benefit.  Payments made pursuant to the terms of
this paragraph shall constitute a distribution to the Employee or Beneficiary
entitled thereto, and shall immediately discharge the Bank of any further
liability therefore.

 


--------------------------------------------------------------------------------



 


ARTICLE 4.  BENEFIT CLAIMS AND APPEALS


4.01.        REQUEST FOR INFORMATION.

Any Employee or Beneficiary may request such information concerning the
Employee’s or Beneficiary’s rights or benefits under this Agreement as is
required to be disclosed under Part 1, Subtitle B, Title I of ERISA.  The Bank
shall respond, in writing, within a reasonable time, not to exceed thirty (30)
days, unless the failure to respond results from matters reasonably beyond the
Bank’s control.


4.02.        CLAIM FOR BENEFITS.

Claims for benefits shall be processed as soon as administratively feasible and
without unreasonable delay due to causes beyond the control of the Bank.  A
written ruling on each claim for benefits shall be delivered to the Employee or
Beneficiary making the claim.  If the claim is denied in any respect, the ruling
shall set forth the specific reasons for such denial, written in a manner
calculated to be understood by the Employee or Beneficiary, including:

A.                                   Specific references to pertinent Agreement
provisions on which the denial is based;

B.                                     A description of any additional material
or information necessary for the claimant to perfect the claim;

C.                                     An explanation of why such material or
information is needed; and

D.                                    An explanation of the Agreement’s review
procedure for denied claims.

Such ruling shall be made within thirty (30) days from the date the claim is
received by the Bank.  If information upon which the ruling is based is not
available, the Bank shall make a prompt effort to secure all information needed
and make its ruling.  If the claim is not acted upon within one hundred twenty
(120) days of the claim, the claimant may proceed to the review stage as if the
claim had been denied.


4.03.        REVIEW OF DENIED CLAIM.

If a claim for benefits has been denied by the Bank, then within ninety (90)
days after receipt of the ruling (or two hundred ten (210) days of the claim if
the claim has not been acted upon within one hundred twenty (120) days of the
claim), the Employee or Beneficiary making the claim or the Employee’s or
Beneficiary’s authorized representative may file a written


--------------------------------------------------------------------------------


request for review on a form furnished by the Bank, giving the Employee or
Beneficiary thirty (30) days notice thereof, and notifying said claimant that
said claimant may submit a written statement and documents, or appear personally
at such or both, to give whatever facts or evidence the claimant feels bears
upon the claim, review pertinent documents and records and submit issues and
comments in writing.  The Bank shall make a full and fair review of the record,
including the written and oral information submitted by the claimant.  Within
thirty (30) days, the Bank shall render a decision and, if the claim is again
denied, the Bank shall set forth the specific reasons for such denial written in
a manner calculated to be understood by the Employee or Beneficiary.  Such
ruling shall contain the same information required by the Claim For Benefits
paragraph, above.


4.04.        RESOLUTION OF DISPUTES.

Any claim under this Agreement that has not been resolved under the preceding
provisions of this Agreement shall be resolved pursuant to the provisions of
this Resolution Of Disputes paragraph.

A.                                   Negotiation/Mediation.

If any dispute arises over performance under the terms of this Agreement, the
parties shall use their best efforts for a period of thirty (30) days to resolve
the dispute by agreement through negotiation or mediation.  To commence the
dispute resolution process, any party may serve written notice on the other
parties specifically identifying the dispute and requesting that efforts at
resolution begin.  If the parties are unable to agree after reasonable
negotiations among them, mediation shall be initiated upon written request by
any party and a mediator shall be selected by the parties from (i) the Retired
Judges Registry maintained by the California Judges Association, (ii) the
Sacramento Arbitration and Mediation Services, or (iii) Judicat (Mediator).  The
parties shall submit to the Mediator all written, documentary and other evidence
and such oral testimony as is necessary for a proper resolution of the dispute. 
When and as requested by the Mediator, the parties shall meet promptly in good
faith efforts to resolve the dispute.

B.                                     Binding Arbitration.

If the parties’ good faith efforts at resolving the dispute by agreement through
negotiation or mediation are unsuccessful within the thirty (30) day period set
forth in the Negotiation/ Mediation paragraph, above, or such longer period as
mutually agreed by the parties, such dispute between the parties shall be


--------------------------------------------------------------------------------


submitted to, and conclusively determined by, binding arbitration in accordance
with this Binding Arbitration paragraph.

1.                                       The parties agree that the Mediator
selected pursuant to the Negotiation/Mediation paragraph, above, shall serve as
the Arbitrator; provided, however, that if such Mediator is unable or unwilling
to serve, then an Arbitrator shall be selected by the parties from the list of
individuals affiliated with Judicial Arbitration and Mediation Services, Inc. 
If the parties are unable to agree upon an Arbitrator, each party shall select
an Arbitrator and the Arbitrators so selected shall select a third Arbitrator.

2.                                       Any arbitration hearing shall be
conducted in Butte County, California.  The law applicable to the arbitration of
any dispute shall be the law of the State of California, excluding its laws of
evidence.  Except as otherwise provided in this Agreement, the arbitration shall
be governed by the rules of arbitration of the American Arbitration Association.

3.                                       In no event shall the Arbitrator’s
award include any component of punitive or exemplary damages.  The parties shall
equally bear all costs of arbitration.


4.05.        TIME.

The filing of claims or receipt of notices of rulings and any event starting a
time period shall be deemed to commence with personal delivery signed for by the
claimant or by affidavit of personal service, or the date of actual receipts for
certified or registered mail (or date returned if delivery is refused or a
claimant has moved without giving the Bank a forwarding address).


ARTICLE 5.  ADMINISTRATION


5.01.        EMPLOYMENT RECORDS.

The Bank shall maintain permanent employment records to show dates of employment
and Termination of Employment, compensation, and such other information as
necessary or appropriate in the administration of the Agreement for the
Employee.


--------------------------------------------------------------------------------



5.02.        REPORTS AND DISCLOSURE.

The Bank shall prepare, file and distribute, in a timely manner, all reports and
information to be disclosed to the Employee as may be required by ERISA.


5.03.        POWERS AND DUTIES OF THE BANK.

The Bank shall administer the Agreement in accordance with its terms and shall
have the power and discretion to construe the terms of the Agreement, resolve
any ambiguities in the Agreement, and to determine all questions arising in
connection with the administration, interpretation and application of the
Agreement.  Any such determination by the Bank shall be conclusive and binding
upon all persons.  The Bank may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Agreement; provided, however, that any such procedure, discretionary act,
interpretation or construction shall be consistent with the intent set forth in
the Income Tax Status and ERISA Status paragraphs above.


ARTICLE 6.  MISCELLANEOUS


6.01.        BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Bank, its
successors and assigns, the Employee and the Employee’s spouse, heirs,
executors, administrators and legal representatives.


6.02.        AMENDMENT.

No waiver or modification of any part of this Agreement shall be valid unless
the amendment is in writing signed by the Bank and the Employee. 
Notwithstanding any other provision of this Agreement to the contrary, the Bank
may amend this Agreement at any time, without the consent of the Employee,
effective as of any date, if the Bank determines in its sole and absolute
discretion that the amendment is necessary or appropriate in order to either (i)
maintain the status of the Agreement as set forth in the Income Tax Status
paragraph or ERISA Status paragraph above, or (ii) if the Agreement would
otherwise result in significant financial penalties or be otherwise
significantly detrimental to the Bank (other than the financial impact of paying
the benefits under the Agreement), regardless of the effect of any such
amendment on the Employee or the benefits with respect to the Employee.


--------------------------------------------------------------------------------



6.03.        TERMINATION.

If not terminated at an earlier date, this Agreement shall terminate as of the
earliest date on which the Bank’s obligations to the Employee and his
Beneficiary(ies) have been satisfied.  Upon termination of the Agreement, no
distributions of benefits shall be made that are not otherwise permitted by the
Agreement, unless such distributions are permitted under Code section 409A or
the lawful guidance published by the Treasury Department or the IRS pursuant to
Code section 409A.


6.04.        ALIENATION.

No benefits under this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge.  Any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void.  Nor shall any such benefits in any manner be
liable for or subject to the debts, contracts, liabilities, domestic relations
orders or torts of the person entitled to such benefits except to the extent
required by ERISA.


6.05.        APPLICABLE LAW.

This Agreement shall be construed, administered and governed in all respects by
the laws of the United States of America to the extent applicable, and otherwise
by the laws of the state of California.


6.06.        ENFORCEMENT.

If any action at law or in equity, or if the services of any attorney are
necessary to enforce or interpret the terms of this Agreement, then, except as
provided in the Resolution of Disputes paragraph, above, the prevailing party
shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which that party may be
entitled.


6.07.        SEVERABILITY.

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective without being impaired or invalidated in any way.


--------------------------------------------------------------------------------



6.08.        WAIVER.

Waiver of breach of any provision of this Agreement shall not be deemed to be a
waiver of any other provision or of any subsequent breach of such provision.


6.09.        HEADINGS.

The paragraph headings appearing in this Agreement shall not be deemed to
govern, limit, modify, or in any way affect the scope, meaning or intent of this
Agreement.


6.10.        ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement between the Bank and the
Employee as it relates to the salary continuation benefits under this
Agreement.  This Agreement supersedes all prior and contemporaneous agreements,
understandings and representations between the parties, whether written or oral,
with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Bank and the Employee have caused this Agreement to be
executed on the date last written below.

BANK:

 

 

 

 

 

BUTTE COMMUNITY BANK

 

 

 

 

 

 

Date:

9-18-2006

 

By:

//s// Don Leforce

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

9-12-2006

 

By:

//s// K C Robbins

 

 

 

 

 

Keith Robbins

 

 


--------------------------------------------------------------------------------